DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gall C. Gotfried (Reg. No. 58333) on 09/01/2021.
The application has been amended as follows:

	1.	(Currently Amended) A method comprising:
	storing, on a distributed storage system, one or more front-end (FE) instances and a plurality of real-time graph (RTG) instances;
	receiving, by a first online device object associated with a given user, an update from a first client device of the given user;
	generating, by the first online device object, a message that includes the update for transmission to a plurality of friends of the given user, the message comprising location information or location sharing preferences of the given user;
	storing, on a given one of the plurality of RTG instances, an offline device object for a first friend of the plurality of friends and a second online device object for a second friend of the plurality of friends, the offline device object storing the location information or location sharing preferences of the first friend, the second online device object including a last time when each friend of the second friend was active and a thread of execution that provides an estimate of the location of the second friend and estimated locations of friends of the second friend; and
	transmitting, by the first online device object, the message that includes the update to the offline device object of the first friend and the second online device object of the second friend.

	7.	(Canceled)

	8.	(Canceled)

	9.	(Currently Amended) The method of claim [[8]]1, wherein the second online device object includes a list of friends of the second friend, status of connection of a client device with the second online device object, status of connection of client devices of the friends with respective device objects of the second friend[[,]] 


	19.	(Currently Amended) A system comprising:
	a processor configured to perform operations comprising:

		receiving, by a first online device object associated with a given user, an update from a first client device of the given user;
		generating, by the first online device object, a message that includes the update for transmission to a plurality of friends of the given user, the message comprising location information or location sharing preferences of the given user;
		storing, on a given one of the plurality of RTG instances, an offline device object for a first friend of the plurality of friends and a second online device object for a second friend of the plurality of friends, the offline device object storing the location information or location sharing preferences of the first friend, the second online device object including a last time when each friend of the second friend was active and a thread of execution that provides an estimate of the location of the second friend and estimated locations of friends of the second friend; and
		transmitting, by the first online device object, the message that includes the update to the offline device object of the first friend and the second online device object of the second friend.

	20.	(Currently Amended) A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
	storing, on a distributed storage system, one or more front-end (FE) instances and a plurality of real-time graph (RTG) instances;
	receiving, by a first online device object associated with a given user, an update from a first client device of the given user;
	generating, by the first online device object, a message that includes the update for transmission to a plurality of friends of the given user, the message comprising location information or location sharing preferences of the given user;
	storing, on a given one of the plurality of RTG instances, an offline device object for a first friend of the plurality of friends and a second online device object for a second friend of the plurality of friends, the offline device object storing the location information or location sharing preferences of the first friend, the second online device object including a last time when each friend of the second friend was active and a thread of execution that provides an estimate of the location of the second friend and estimated locations of friends of the second friend; and
	transmitting, by the first online device object, the message that includes the update to the offline device object of the first friend and the second online device object of the second friend.

Allowable Subject Matter
Examiner’s Statement of Reasons for Allowance:
Claims 1-6 and 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding claims 1 and 19-20, the closest prior arts, Rand (20170026509) discloses, FIGS. 3a through 3e are part of the "Friends" section. The Friends section is a comprehensive contacts list. FIG. 3a depicts a list including all known contacts. Integration with 3rd party applications would help to consolidate contacts within this list. The list indicates what information is known for each contact, including associated 3rd party applications, by highlighting known data and associations in a different color. Contacts for which location information is known can be displayed on a map (3001) as illustrated in FIG. 3e. Additional notes are also shown for each contact (3003), and can be entered by clicking the "Edit Contact" button (3005). Clicking the "Connect" button (3004) adds the user to the Individual Connect screen shown in FIG. 2a. FIG. 3b illustrates a contact list specific to other application users. Additional information and communication options are available between application users, including the current status of other application users (3006) which can help users decide whether to add the friend to the Connect screen (3010) in FIG. 2a. Adding friends to the connect screen would result in additional communication between the users in order to continue updating status items (including Media Mode) in real time, hence it may not make sense to connect a large number of friends to the Connect screen at any given time. When users are "Offline", the "Push Notify" button (3009) provides a mechanism for alerting the user that someone wishes to contact them. Different mechanisms are possible depending on the operating system for the devices being used, but an example might be a notification that becomes visible when the device "wakes up". Alternatively, it may be an alert with a sound. Element 3007 provides a link to the communication history with that user, as described in FIGS. 1c and 1j. The profile button (3008) would access a user profile containing user-specific data and preferences. The friend categorization list (3011) is used to apply categories to each contact. It is used in conjunction with the Planner and other settings to easily apply preferences and searches to specific groups of contacts. FIG. 3c depicts a friends list specific to Facebook, assuming integration is not disallowed. This embodiment allows users to leave voice messages (3013) or mixed voice and audio clips (3012) on their friends' timelines or in messages. The mixed voice and audio clip records from the user's microphone and background audio simultaneously, ultimately producing a Voice-Over clip in real time. FIG. 3d depicts options for finding friends on other networks. The Public Chat button (3014) would open the Public Groups feature described in FIGS. 2f through 2h. FIG. 3e is a placeholder illustrating a concept in which a map could be utilized to illustrate the location of contacts. There are existing 3rd party services that do this already, and the application might tie into these services.
Winbush, III (20110151837) discloses, a state comparator determines whether changed central record is a corresponding record to changed mobile record, and identifies most recently modified record. A command generator generates a command queue based on the most recently modified record. A user access module provides access to central records stored for the user to add, change and delete central records according to user instruction. An off-line storage module synchronizes the central records with user device other than mobile communication terminal for storage by user device of update records and a method are described to enable a mobile communication terminal or another device that stores data for the user to automatically synchronize user content stored on a mobile device with user content stored at a central node, such as at a synchronization server. In this way, automatic two-way synchronization may be provided, the user may monitor, view, update, change, add to or delete all or any field of user content using a web interface provided for the device at a central node such as at a synchronization server cloud or data storage cloud, and may monitor the central node user content on-line or off-line from a remote device other than the mobile device. 
Reehil et al (20210133245) discloses, a processing system including at least one processor may maintain a graph database including graph state information for a set of elements of a graph, where the graph state information includes, for each element in the set of elements of the graph, respective element state information for the respective element. The processing system may further generate, from the graph database, an historical graph database including historical graph state information, where the historical graph state information includes, for each element in the set of elements of the graph, the respective element state information for the respective element and respective state version tracking information for the respective element and graph databases that represent and store data of a communication network to support communication network management for the communication network, various examples of the present disclosure may be used within various other contexts in which graph databases may be used to represent and store various other types of data which may be used for various other purposes. 
Rogulenko (20190325062) discloses, the real-time document index may be represented as a graph data store. The graph data store may be a table data store with a graph structure overlay. The graph data store is comprised of a plurality of rows and a plurality of columns. Each row corresponds to one of the documents that is retrieved from the plurality of online content sources and each column corresponds to one of the entities and monitors a user's online activity including, for example, social friends and followers, social likes and posts, search history and location, and/or mail and contacts (e.g., based on public access and/or user authorized access privileges granted to the app/service). As also shown in FIG. 3, components include a user's application activity logs component that logs their in-app behavior e.g., logs a user's monitored activity within/while using the app, such as client application including, for example, searches, followed interests, likes and dislikes, seen and read, and/or friends and followers. As also shown, components include a user model component that learns a user's interests based on, for example, demographic information, psychographic information, personal tastes e.g., user preferences, an interest graph, and a user graph. Each of the components and respective subcomponents of personal data set of components.
The closest prior arts Rand, Winbush, III, Reehil et al and Rogulenko, fail to teach, storing, on a distributed storage system, one or more front-end (FE) instances and a plurality of real-time graph (RTG) instances; storing, on a given one of the plurality of RTG instances, an offline device object for a first friend of the plurality of friends and a second online device object for a second friend of the plurality of friends, the offline device object storing the location information or location sharing preferences of the first friend, the second online device object including a last time when each friend of the second friend was active and a thread of execution that provides an estimate of the location of the second friend and estimated locations of friends of the second friend. 
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1, 19 and 20, obvious, over any of the prior art of record, alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.
Dependent claims 2-6 and 9-18 are either directly or indirectly dependent upon independent claim 1, therefore, are allowed in view of their dependence upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643